DETAILED ACTION
Claims 1, 3-9, 11-15, and 17-20 are currently pending. 
Claims 2, 10 and 16 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter

Claims 1, 3-9, 11-15, and 17-20 are allowed. 
 Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
classifying, using the one or more processors, the segmented tumor region into one of four classes of brain tumor types selected from the group consisting of necrosis, edema, enhancing tumor, and non-enhancing tumor, wherein the segmented tumor region is classified as a particular brain tumor type using the deep learning CNN system; 
The combination of Hossain (“Brain Tumor Detection Using Convolution Neural Network”) and Yip (US 2020/0005461) teaches a system for brain tumor classification from 2D 
Claims 3-7 depend from claim 1 and are therefore also allowed.

Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
segment, using the one or more processors, a tumor region from one of the one or more tumorous images, wherein the segmenting includes a neighboring Fuzzy C-Means (FCM) process and one or more of: enhancing the segmentation of the tumor region using one or more of manipulating image intensity values or using neighboring image features in conjunction with actual image feature, or further enhancing the tumor region by applying a region-growing algorithm. 
The combination of Hossain (“Brain Tumor Detection Using Convolution Neural Network”) and Yip (US 2020/0005461) teaches a system for brain tumor classification from 2D MRI system. While Hossain teaches Fuzzy C Means clustering with a deep belief convolutional neural network for segmentation and classification of brain tumors from a 2D MRI, Hossain fails to disclose enhancing the segmentation of the tumor through manipulating intensity values. Yip fails to cure the deficiencies of Yip. 
Claims 9, 11-14 depend from claim 8 and are therefore also allowed.



classifying, using the one or more processors, the segmented tumor region into one of four classes of brain tumor types selected from the group consisting of necrosis, edema, enhancing tumor, and non-enhancing tumor, wherein the segmented tumor region is classified as a particular brain tumor type using the deep learning CNN system; 
The combination of Hossain (“Brain Tumor Detection Using Convolution Neural Network”) and Yip (US 2020/0005461) teaches a system for brain tumor classification from 2D MRI system. While Hossain teaches Fuzzy C Means clustering with a deep belief convolutional neural network for segmentation and classification of brain tumors from a 2D MRI, Hossain fails to disclose a classification of the tumor as one of necrosis, edema, enhancing tumor, and a non-enhancing tumor. Yip fails to cure the deficiencies of Hossain. 
Claims 17-20 depend from claim 15 and are therefore also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666